Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election without traverse of Invention I, including claims 1-10, in the reply filed on 01/10/2022 is acknowledged. Therefore, 1-15, 21-25 are now pending in the application, of which, claims 11-15, 21-25 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 2010/0165720; hereinafter “Lin”), in view of EM et al. (U.S. 2018/0358085; hereinafter “EM”). 	

Regarding independent claim 1, Lin teaches a memory device (figure 1 of Lin) comprising: 
a plurality of memory cells (150 in figure 1 of Lin);
a decoder circuit (circuit responsible for selecting cells for read or write operation) configured to determine at least one of the plurality of memory cells to be a selected memory cell in response to an address; and 
a program circuit (112/114/130 in figure 1 of Lin) configured to apply a programming current (Fig. 1 of Lin: Iwrite) to the selected memory cell to perform a programming operation, and to detect a resistance of the selected memory cell to adjust a magnitude of the programming current (Fig. 6 of Lin: step S606).  
But Lin does not teach detail of memory cell layout. Specifically, Lin does not teach each memory cell including a switching device and an information storage device connected to the switching device and having a phase change material, the plurality of memory cells (150 in figure 1 of Lin) connected to a plurality of word lines and a plurality of bit lines, also Lin does not provide detail of program circuit.
However, adopting 1T1R or 1S1R for resistive memory cell is common practice in the field. For example, Em teaches in figure 1 cell array formed by memory cells, each memory cell including a switching device (13 in figure 1 of Em, [0018], “…a switching element 13…”) and an information storage device (12 in figure 1 of Em, [0018], “…phase-change element 12…”) connected to the switching device and having a phase change material (12 in figure 1 of Em, [0018], “…phase-change element 12…”), the plurality of memory cells (figure 1 of Em) connected to a plurality of word lines (WL0-WL2 in figure 1 of Em) and a plurality of bit lines (BL0-BL2 in figure 1 of Em). Em further teaches in figure 2 a program circuit.
Lin and Em are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Lin and Em before him, to apply the program method of Chang to include the 1S1R cell layout of  Em such that each memory cell including a switching device (13 in figure 1 of Em, [0018], “…a switching element 13…”) and an information storage device (12 in figure 1 of Em, [0018], “…phase-change element 12…”) connected to the switching device and having a phase change material (12 in figure 1 of Em, [0018], “…phase-change element 12…”), the plurality of memory cells (figure 1 of Em) connected to a plurality of word lines (WL0-WL2 in figure 1 of Em) and a plurality of bit lines (BL0-BL2 in figure 1 of Em), in order to have a working device.

Regarding claim 2, the combination of Lin and Em teaches the memory device of claim 1, wherein the program circuit (220/230/240 in figure 2 of Em) applies a bias current (IPR in figure 2 of Em, [0023] of Em, “…write driver 220 may provide the memory cell 210 with a program current IPR…”) to a selected word line connected to the selected memory cell, and generates an initial programming current (Fig. 2: Icell of Em) corresponding to the bias current.  

Regarding claim 4, the combination of Lin and Em teaches the memory device of claim 1, wherein the program circuit (220/230/240 in figure 2 of Em) comprises: a voltage regulator (240 in figure 2 of EM) configured to supply a sampling voltage (VBIAS in figure 2 of Em, [0027] of Em, “…voltage adjustment circuit 240 may further adjust the level of the variable bias voltage VBIAS based on the address signal ADD. For example, the further apart the memory cell 210 is spaced from the write driver 220, the lower the variable bias voltage VBIAS applied to the memory cell 210…”) to compensate for a position of the selected memory cell to a selected bit line connected to the selected memory cell;  2S/N TBD Atty Docket No. 8269S-175 
a sampling circuit (circuit responsible for S602 in figure 6 of Lin, 112 in figure 1 of Lin) configured to detect a sampling current (current corresponding to “sensing voltage” in S602 in figure 6 of Lin, [0022] of Lin, “…the sensing unit 112 may read a memory cell of the PCM array 150 to sense a resistance R.sub.cell of the memory cell, so as to obtain a sensing voltage V.sub.cell corresponding to the resistance R.sub.cell…”) flowing through the selected memory cell by the sampling voltage (voltages applied to BL/WL when S602 in figure 6 of Lin is taking place) and to generate an additional programming current corresponding to the sampling current (figure 6 of Lin teaches an ISPP method of programming phase-change memory cell, the write current is gradually raised until the sensing voltage to greater than reference voltage, therefore, one can interpret the additional program current is the current generated by delta V (step up voltage) after each program loop in an ISPP program method); and 
a bias current circuit (circuit responsible for “providing write current” in S606 in figure 6 of Lin) configured to apply a bias current (voltage corresponding to “write current” in figure 6 of Lin) to a selected word line connected to the selection memory cell, and to generate an initial programming current (writing current in a first loop of program in S606) corresponding to the bias current.  

Regarding claim 5, the combination of Lin and Em teaches the memory device of claim 4, wherein in the programming operation for the selected memory cell, the programming current is a sum of the initial programming current (writing current in a first loop of program in S606) and the additional programming current (the additional program current is the current generated by delta V (step up voltage) after each program loop in an ISPP program method).  

Regarding claim 6, the combination of Lin and Em teaches the memory device of claim 4, wherein the sampling voltage (VBIAS in figure 2 of Em, [0027] of Em, “…voltage adjustment circuit 240 may further adjust the level of the variable bias voltage VBIAS based on the address signal ADD. For example, the further apart the memory cell 210 is spaced from the write driver 220, the lower the variable bias voltage VBIAS applied to the memory cell 210…”) is determined based on a distance between the selected memory cell and the decoder circuit.  

Regarding claim 7, the combination of Lin and Em teaches the memory device of claim 4, wherein a magnitude of the sampling voltage is determined according to the position of the selected memory cell (VBIAS in figure 2 of Em, [0027] of Em, “…voltage adjustment circuit 240 may further adjust the level of the variable bias voltage VBIAS based on the address signal ADD. For example, the further apart the memory cell 210 is spaced from the write driver 220, the lower the variable bias voltage VBIAS applied to the memory cell 210…”).  

Regarding claim 8, the combination of Lin and Em teaches the memory device of claim 4, wherein the additional programming current is a current scaled according to the detected resistance (when one interpret the additional program current is the current generated by delta V (step up voltage) after each program loop in an ISPP program method, then depending on whether the cell had reach the target state, the additional program current can be applied).  

Regarding claim 9, the combination of Lin and Em teaches the memory device of claim 4, wherein a magnitude of the additional programming current is higher than a minimum current for maintaining a turned-on state of the selected memory cell (additional program current is needed for programming the cells per teaching of S606 in figure 6 of Lin, thus the cells have to stay on).  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. 2010/0165720; hereinafter “Lin”), in view of EM et al. (U.S. 2018/0358085; hereinafter “EM”), further in view of Ahn et al. (U.S. 2016/0042788; hereinafter “Ahn”).

Regarding claim 3, the combination of Lin and Em teaches the memory device of claim 2, wherein the program circuit generates an additional programming current scaled according to the detected resistance, wherein the programming current is a sum of the initial programming current and the additional programming current (when one interpret the additional program current is the current generated by delta V (step up voltage) after each program loop in an ISPP program method, then depending on whether the cell had reach the target state, the additional program current can be applied).  
Alternatively, for argument sake, let us assume that combination of Lin and Em does not teach wherein the program circuit generates an additional programming current scaled according to the detected resistance, wherein the programming current is a sum of the initial programming current and the additional programming current.
However, Ann teaches a memory device (Fig. 1) comprising a plurality of memory cells (Fig. 1: 200), and a programming circuit (Fig. 1: 110 and 130) configured to input a program current to the selected memory cell to perform a program operation (see page 5, par. 0075).
Furthermore, Ahn teaches wherein the program current is a sum of the initial program current and the additional program current ([0074] of Ahn, “…According to a result of the pre-read, control codes to determine the magnitude and the supply time of pre-emphasis current I.sub.PRE are generated (S203). …”) in a program operation for the selected memory cell (see page 5, par. 0074-0075, “…Before a program operation is performed or after a program operation of a previous stage is performed (S301), the resistant states of target cells are pre-read (S201). According to a result of the pre-read, control codes to determine the magnitude and the supply time of pre-emphasis current I.sub.PRE are generated (S203)… the pre-emphasis current I.sub.PRE is supplied to a target cell by being added to program current I.sub.PGM during an initial period of a period during which the program current I.sub.PGM is supplied according to the generated control codes, a program operation may be performed (S205)…”).
Lin, Em and Ahn are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Lin, Em and Ahn before him, to apply the program method of Chang to include the 1S1R cell layout of  Em, to further include the current generation method of Ahn such that the program circuit generates an additional programming current ([0074] of Ahn, “…According to a result of the pre-read, control codes to determine the magnitude and the supply time of pre-emphasis current I.sub.PRE are generated (S203)…”) scaled according to the detected resistance, wherein the programming current is a sum of the initial programming current and the additional programming current ([0075] of Ahn, “…the pre-emphasis current I.sub.PRE is supplied to a target cell by being added to program current I.sub.PGM during an initial period of a period during which the program current I.sub.PGM is supplied according to the generated control codes, a program operation may be performed (S205)…”).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Lin (US 20100165720 Al).
Lin discloses a verification circuit for a phase change memory array is provided. A sensing unit senses a sensing voltage from a memory cell of the phase change memory array according to an enable signal. A comparator generates a comparing signal according to the sensing voltage and a reference voltage, so as to indicate whether the memory cell is in a reset state. A control unit generates a control signal according to the enable signal. An operating unit generates a first signal according to the control signal, so as to indicate whether the comparator is active. An adjustment unit provides a writing current to the cell, and increases the writing current according to the control signal until the comparing signal indicates that the memory cell is in a reset state.
Regarding claim 10, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the sampling circuit comprises:  3S/N TBD Atty Docket No. 8269S-175 a capacitor charged with the sampling current; and a diode-connected NMOS transistor configured to connect the capacitor and the selected word line through which the sampling current flows.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824